UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT



                                    October 12, 2005


                                       ERRATA




Appeal No. 05-3134


JONES V MSPB


Decided: October 12, 2005                               Nonprecedential Opinion



      Please make the following changes:

      Page 1, at the end of the first paragraph, after “affirm.”, insert a carriage return
      before the roman numeral “I”.


      Page 2, line 5: after the word “Board”, change “ones” to –- “Jones”.